Case: 13-60400      Document: 00512574128         Page: 1    Date Filed: 03/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-60400                               March 26, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk



RAFIQ RAHIM,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                                 No. A 078 551 881




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Rafiq Rahim, an illegal alien and a native and citizen of Pakistan,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60400    Document: 00512574128     Page: 2   Date Filed: 03/26/2014


                                 No. 13-60400

petitions this court for review of an order of the Board of Immigration Appeals
(“BIA”) denying his motion to reopen his immigration proceedings. We review
the denial “under a highly deferential abuse-of-discretion standard.” Zhao v.
Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). We will not find an abuse of dis-
cretion unless the decision is “capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so aberrational that it is arbitrary
rather than the result of any perceptible rational approach.” Id. at 304 (inter-
nal quotation marks and citation omitted).
      Rahim contends that the evidence in support of his motion to reopen
showed worsening conditions in Pakistan for Shi’a Muslims, and particularly
Ismaili Muslims such as Rahim, and that the BIA’s failure to examine that
evidence in a serious manner was an abuse of discretion. The BIA’s decision
was sufficiently reasoned to permit meaningful review. See Osuchukwu v. INS,
744 F.2d 1136, 1142−43 (5th Cir. 1984).
      Motions to reopen removal proceedings are disfavored, and the moving
party must satisfy a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d
547, 549 (5th Cir. 2006). Rahim’s evidence does not show that the BIA abused
its discretion. See Zhao, 404 F.3d at 304. The petition for review is DENIED.




                                       2